Citation Nr: 1526155	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  09-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at a hearing before the undersigned in December 2011.  A transcript of the hearing is of record.  

In February 2012, the Board remanded the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was not issued a supplemental statement of the case (SSOC) after the AOJ completed the development directed by the Board's February 2012 remand.  This is contrary to the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.31(c) (2014).  

Furthermore, the SSOC is required pursuant to 38 C.F.R. § 19.31(b)(1) as the AOJ received additional pertinent evidence before the appeal was recertified to the Board.

Accordingly, the case is REMANDED for the following action:

Issue a SSOC with respect to the issues on appeal that includes consideration of all evidence received since the Board's February 2012 remand.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

